TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00404-CV




                                 In re Robert Sean Mosley




                   ORIGINAL PROCEEDING FROM BURNET COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relator’s motion for emergency relief and stay pending mandamus is also denied.



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Filed: August 26, 2021